The motion for a rehearing is denied. If the facts stated in the case reserved at the October trial term, 1887, were properly before us, the decree ordered at the June law term, 1887, would be so modified as not to limit Charles A. Minot to the income of the fund. But as the order granting a further hearing for the finding of additional facts was made without hearing and without notice, the additional facts are not properly before us. The application to reopen the case will be heard on notice at the trial term; and if such accident, mistake, or misfortune is found as would authorize a new trial, the decree will then and there be so modified as not to limit Charles A. Minot to the income.
Case discharged.
SMITH and BINGHAM, JJ., did not sit: the others concurred.